Citation Nr: 1501221	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which granted an increased evaluation of 40 percent for service-connected lumbar spine condition (status post hemilaminotomy with debridement and degenerative changes, lumbar spine) effective November 9, 2005.

In November 2010, the Board denied entitlement to an evaluation in excess of 40 percent for service-connected lumbar spine disability, found that the issue of entitlement to a TDIU was raised by the record, and remanded the issue of entitlement to a TDIU for additional development.  In November 2013, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2014 Order, granted the parties' Joint Motion for Remand, remanding the case for action consistent with the terms of the Joint Motion.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2014 Joint Motion the parties determined that a remand was required because the November 2013 Board decision did not adequately address the Veteran's educational and occupational history and erred in relying on an inadequate August 2012 VA examination.  

The parties noted that the examiner was requested to provide an opinion as to whether the Veteran's "service connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment."  The parties noted that in providing his opinion, the examiner stated that the Veteran's service-connected back condition impaired prolonged sitting and that the chronic pain causes him to be distracted.  The parties noted that the examiner concluded that the Veteran would not be precluded from sedentary employment.  The parties agreed that the August 2012 medical opinion was inadequate because the examiner provided no rationale for how the Veteran could perform sedentary employment without being able to sit for prolonged periods of time and without being able to concentrate.

Therefore, the parties agreed that remand was required for the Board to obtain a medical opinion, supported by adequate rationale, addressing whether Veteran was able to perform sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected lumbar spine and right lower extremity radiculopathy that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After the above development has been accomplished, the Veteran should be afforded a VA examination by an orthopedic surgeon or a neurosurgeon.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner is asked to render an opinion as to whether the Veteran's service-connected lumbar spine and right lower extremity radiculopathy, when taken in conjunction with his education and occupational experience, and specifically excluding his age and nonservice-connected disabilities, are sufficient to preclude his participation in all forms of substantially gainful employment, including sedentary employment. 

A complete rationale must be provided for any opinion offered, and all information and opinions must be made a part of the Veteran's file.  A specific discussion of any ability to perform sedentary employment should be included if it is found possible.

The Veteran should is hereby that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  This review should include whether referral for extraschedular consideration is indicated.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

